Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”) is made and entered into as of December 30, 2010, by and among
Monotype Imaging Inc., a Delaware corporation (“Administrative Borrower”), the
lenders listed on the signatory pages hereof (the “Lenders”), and Wells Fargo
Capital Finance, Inc., formerly known as Wells Fargo Foothill, Inc., a
California corporation, in its capacity as administrative agent (“Agent”).

WITNESSETH:

WHEREAS, Monotype Imaging Holdings Inc., a Delaware corporation (“Parent”),
Administrative Borrower, Imaging Holdings Corp., a Delaware Corporation
(“Imaging Holdings”), International Typeface Corporation, a New York corporation
(“Typeface” and, together with Imaging Holdings and the Administrative Borrower,
the “Borrowers”), the Lenders, certain other financial institutions party
thereto as lenders and Agent are parties to that certain Amended and Restated
Credit Agreement, dated as of July 30, 2007 (as amended, modified, supplemented
or amended and restated from time to time, the “Credit Agreement”); and

WHEREAS, the Borrowers, Parent, Agent and the Lenders wish to amend the Credit
Agreement as herein provided, subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:

Section 1. Definitions. Any capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

Section 2. Amendments to the Credit Agreement.

2.01 Section 6.9 (Distributions) of the Credit Agreement is hereby amended by:

(a) deleting the word “and” appearing after the “,” in clause (ii) thereof;

(b) deleting the “.” appearing at the end of clause (ii) thereof and inserting
“, and” in lieu therefor; and

(c) inserting the following new clause (iii) in the proper numerical order of
such section

“(iii) Borrowers may make Distributions to Parent to enable Parent to repurchase
its Stock pursuant to repurchase agreements or similar agreements approved by
the Board of Directors; so long as (A) Borrowers



--------------------------------------------------------------------------------

EXECUTION VERSION

 

have made the Third Amendment Prepayment, (B) the amount paid in respect of all
such repurchases does not exceed (x) $5,000,000 in any period of two consecutive
fiscal quarters, and (y) $10,000,000 in the aggregate, and (C) after giving
effect to any such repurchase, the Borrowers are in compliance with
Section 6.17.”

Section 3. Amendments to Schedule 1.1 (Definitions) of the Credit Agreement.

3.01 Schedule 1.1 is hereby amended by adding the following definition of “Third
Amendment” in the proper alphabetical order of such Schedule:

“Third Amendment” means that certain Third Amendment to Amended and Restated
Credit Agreement, dated as of December 30, 2010, by and among the Administrative
Borrower (on behalf of the Loan Parties), the Lenders signatory thereto and the
Agent.”

3.02 Schedule 1.1 is hereby further amended by adding the following definition
of “Third Amendment Effective Date” in the proper alphabetical order of such
Schedule:

““Third Amendment Effective Date” means December 30, 2010.”

3.03 Schedule 1.1 is hereby further amended by adding the following definition
of “Third Amendment Prepayment” in the proper alphabetical order of such
Schedule:

““Third Amendment Prepayment” means the prepayment of principal of the Term Loan
made as of the Third Amendment Effective Date in an aggregate amount equal to
$10,000,000, together with accrued interest on such principal amount being
prepaid through the date of such prepayment.”

Section 4. Representations and Warranties. In order to induce Agent and the
Lenders to enter into this Third Amendment, Administrative Borrower (on behalf
of the Loan Parties) hereby represents and warrants that:

4.01 No Default. At and as of the date of this Third Amendment, and both prior
to and after giving effect to this Third Amendment, no Default or Event of
Default exists.

4.02 Representations and Warranties True and Correct. At and as of the date of
this Third Amendment and at and as of the Third Amendment Effective Date and
after giving effect to this Third Amendment, each of the representations and
warranties contained in the Credit Agreement and the other Loan Documents is
true, correct and complete in all material respects (except to the extent that
such representations and warranties relate solely to an earlier date).

4.03 Corporate Power, Etc. Administrative Borrower (a) has all requisite
corporate power and authority to execute and deliver this Third Amendment and to
consummate the transactions contemplated hereby (on behalf of the Loan Parties)
and (b) has taken all action,

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

corporate or otherwise, necessary to authorize the execution and delivery of
this Third Amendment (on behalf of the Loan Parties). Administrative Borrower is
entering into this Third Amendment (on behalf of the Loan Parties) in accordance
with Section 14.1 of the Credit Agreement.

4.04 No Conflict. The execution, delivery and performance by Administrative
Borrower (on behalf of the Loan Parties) of this Third Amendment will not
(a) violate any provision of federal, state, or local law or regulation
applicable to Parent or any Borrower, the Governing Documents of Parent or any
Borrower, or any order, judgment, or decree of any court or other Governmental
Authority binding on Parent or any Borrower, (b) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of Parent or any Borrower, (c) result in or require
the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of Parent or any Borrower, other than Permitted Liens, or
(d) require any approval of Parent’s or any Borrower’s shareholders or any
approval or consent of any Person under any Material Contract of Parent or any
Borrower, other than consents and approvals that have been obtained and that are
still in force and effect.

4.05 Binding Effect. This Third Amendment, when executed and delivered by
Administrative Borrower (on behalf of the Loan Parties) will be the legally
valid and binding obligations of Parent and the Borrowers, enforceable against
Parent and the Borrowers in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

Section 5. Conditions. This Third Amendment shall be effective as of
December 30, 2010 (the “Third Amendment Effective Date”) upon the fulfillment by
Administrative Borrower, in a manner satisfactory to the Agent and the Lenders,
of all of the following conditions precedent set forth in this Section 5:

5.01 Execution of the Third Amendment. Each of the required parties hereto shall
have executed an original counterpart of this Third Amendment and shall have
delivered (including by way of facsimile transmission or other electronic
transmission) the same to Agent.

5.02 Representations and Warranties. As of the Third Amendment Effective Date,
the representations and warranties set forth in Section 4 hereof shall be true
and correct.

5.03 Compliance with Terms. Administrative Borrower (on behalf of the Loan
Parties) shall have complied in all respects with the terms hereof and of any
other agreement, document, instrument or other writing to be delivered by
Administrative Borrower in connection herewith.

5.04 Delivery of Other Documents. Agent shall have received all such
instruments, documents and agreements as the Agent may reasonably request, in
form and substance reasonably satisfactory to the Agent.

5.05 Term Loan Prepayment. Administrative Borrower shall have made the Third
Amendment Prepayment (as defined in Section 3.03 of this Third Amendment). The
Third Amendment Prepayment shall be applied in accordance with Section 2.4(e) of
the Credit Agreement.

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 6. Waiver With Respect to Third Amendment Prepayment. With respect to
the Third Amendment Prepayment, Agent hereby waives any requirement that the
Borrowers provide prior written notice of such prepayment and any Applicable
Prepayment Premium with respect to such prepayment. The waiver provided herein
shall not be extended beyond the terms expressly set forth herein, nor shall
anything contained herein be deemed to imply any willingness on the part of the
Agent to agree to, or otherwise prejudice any rights of the Agent with respect
to, any similar waivers that may be requested by the Borrowers.

Section 7. Waiver With Respect to Section 6.3 of the Credit Agreement. Agent
hereby waives the requirements of Section 6.3 (Restriction on Fundamental
Changes) of the Credit Agreement to permit Imaging Holdings Corp. (“IHC”) to
recapitalize in order to reduce the number of authorized and issued and
outstanding shares of IHC provided that, (i) both before and after any such
recapitalization IHC shall remain a wholly owned subsidiary of Monotype Imaging
Holdings Inc. and (ii) promptly following any such recapitalization,
Administrative Borrower shall provide the Agent with a stock certificate with
respect to all issued and outstanding shares of IHC and a corresponding stock
transfer power.

Section 8. Amendment of Credit Agreement and Security Agreement Schedules. In
the event that IHC effects the recapitalization permitted pursuant to Section 7
above, the Administrative Borrower shall promptly update Schedules 4.5(b)
(Capitalization) and 4.5(c) (Subsidiaries) to the Credit Agreement and Schedule
4 (Pledged Companies) to the Security Agreement to reflect the authorized and
issued and outstanding shares of IHC. following such recapitalization.

Section 9. Miscellaneous.

9.01 Continuing Effect. Except as specifically provided herein, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects. It is understood and agreed by the parties hereto that this Third
Amendment constitutes a Loan Document.

9.02 No Waiver; Reservation of Rights. This Third Amendment is limited as
specified and the execution, delivery and effectiveness of this Third Amendment
shall not operate as a modification, acceptance or waiver of any provision of
the Credit Agreement or any other Loan Document, except as specifically set
forth herein. Notwithstanding anything contained in this Third Amendment to the
contrary, Agent and the Required Lenders expressly reserve the right to exercise
any and all of their rights and remedies under the Credit Agreement, any other
Loan Document and applicable law in respect of any Default or Event of Default.

9.03 Governing Law. THE VALIDITY OF THIS THIRD AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

9.04 Severability. The provisions of this Third Amendment are severable, and if
any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision in this Third Amendment in any jurisdiction.

9.05 Counterparts. This Third Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same instrument.
Delivery of an executed counterpart of this Third Amendment by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Third Amendment. Any party
delivering an executed counterpart of this Third Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Third Amendment but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Third Amendment.

9.06 Headings. Headings and numbers have been set forth herein for convenience
only. Unless the contrary is compelled by the context, everything contained in
each Section applies equally to this entire Third Amendment.

9.07 Binding Effect. This Third Amendment shall be binding upon and inure to the
benefit of the Loan Parties, the Lenders and Agent and their respective
successors and assigns; provided that the rights and obligations of the Loan
Parties under this Third Amendment shall not be assigned or delegated without
the prior written consent of Agent.

9.08 Expenses. Loan Parties agree to pay Agent upon demand for all reasonable
expenses, including reasonable fees of attorneys and paralegals for Agent (who
may be employees of Agent), incurred by Agent in connection with the
preparation, negotiation and execution of this Third Amendment and any document
required to be furnished herewith.

9.09 Integration. This Third Amendment, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

[Signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

MONOTYPE IMAGING INC., as Administrative Borrower, on behalf of the Loan Parties
By:  

/s/ Scott E. Landers

Name:   Scott E. Landers Title:   Chief Financial Officer

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE, INC.,

formerly known as Wells Fargo Foothill, Inc., as Agent

By:  

/s/ David Sanchez

Name:   David Sanchez Title:   Director

WELLS FARGO CAPITAL FINANCE, LLC.,

as a Lender

By:  

/s/ David Sanchez

Name:   David Sanchez Title:   Director

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

 

OTHER LENDERS: FORTRESS CREDIT INVESTMENTS LTD., as a Lender By:  

/s/ Constantine M. Dakolias

Name:   Constantine M. Dakolias Title:   Director FORTRESS CREDIT INVESTMENTS II
LTD., as a Lender By:  

/s/ Constantine M. Dakolias

Name:   Constantine M. Dakolias Title:   Director FORTRESS CREDIT FUNDING I LP,
as a Lender By: FORTRESS CREDIT FUNDING I GP LLC, its General Partner By:  

/s/ Constantine M. Dakolias

Name:   Constantine M. Dakolias Title:   Director FORTRESS CREDIT FUNDING II LP,
as a Lender By: FORTRESS CREDIT FUNDING II GP LLC, its General Partner By:  

/s/ Constantine M. Dakolias

Name:   Constantine M. Dakolias Title:   Director

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

 

GOLUB CAPITAL MANAGEMENT CLO 2007-1, LTD, as a Lender By: GOLUB CAPITAL
MANAGEMENT LLC, as Collateral Manager By:  

/s/ Chris Jamieson

Name:   Chris Jamieson Title:   Designated Signatory

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

 

GOLUB CAPITAL MANAGEMENT CLO-8, Ltd., as a Lender By: GOLUB CAPITAL PARTNERS
MANAGEMENT LTD, as Collateral Manager By:  

/s/ Chris Jamieson

Name:   Chris Jamieson Title:   Designated Signatory

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

 

GOLUB CAPITAL BDC 2010-1 LLC, as a Lender By: GC Advisors LLC, its Collateral
Manager By:  

/s/ Chris Jamieson

Name:   Chris Jamieson Title:   Designated Signatory

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

 

GOLUB INTERNATIONAL LOAN LTD. I, as a Lender By: GOLUB CAPITAL INTERNATIONAL
MANAGEMENT LLC, as Collateral Manager By:  

/s/ Chris Jamieson

Name:   Chris Jamieson Title:   Designated Signatory

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

 

GC FINANCE OPERATIONS LLC, as a Lender By: GC ADVISORS LLC, its Manager By:  

/s/ Chris Jamieson

Name:   Chris Jamieson Title:   Designated Signatory

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

 

BERNARD NATIONAL LOAN INVESTORS, LTD., as a Lender By: Fortress Value Recovery
CM LLC, its collateral manager

By:

 

/s/ Douglas J. Cardoni

Name:

 

Douglas J. Cardoni

Title:

 

Chief Administrative Officer

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

 

Bank of America, N.A., as a Lender By:  

/s/ William S. Rowe

Name:   William S. Rowe Title:   Senior Vice President

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]